            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


GEORGIA COALITION FOR THE
PEOPLES’ AGENDA, INC., et. Al.

              Plaintiffs,                   Civil Action No.
                                            1:18-cv-04727-ER
v.

BRAD RAFFENSBERGER, in his
official capacity as Secretary of State
for the State of Georgia,

              Defendant.



                            ORDER GRANTING

     CONSENT MOTION TO MODIFY SCHEDULING ORDER

      This matter is before the Court on Plaintiffs’ Consent Motion to

Modify the Scheduling Order [Doc 36] by extending the deadlines set forth

therein by a period of 45 days due to recent changes in Georgia law

impacting voter registration verification, which is an issue central to this

litigation, and to provide the parties additional time to consider the impact of

these changes on this litigation moving forward.




                                       1
         Having read and considered the motion, it is hereby GRANTED. The

deadlines set forth in the Scheduling Order are hereby modified as follows:

 Plaintiffs’ Expert Disclosures           June 17, 2019
 (reports)
 Defendant’s Expert Disclosures           July 17, 2019
 (reports)
 Plaintiffs’ Rebuttal Expert              August 1, 2019
 Disclosures (reports)
 Close of Discovery                       September 3, 2109
 Dispositive Motions (filed)              October 3, 2019
 Dispositive Motions (response)           October 24, 2019
 Dispositive Motions (reply)              November 7, 2019
 Last Day for Daubert Motions             On last day to submit pretrial Order
 Last Day to submit pretrial Order        30 days after entry of the Court’s
                                          ruling on summary judgment
 Trial                                    Prior to April 21, 2020 when
                                          Defendant will begin cancelling
                                          voter registration forms pursuant to
                                          the 26-month cancellation deadline
                                          set forth in HB 268 unless the
                                          implementation of HB 316 shortens
                                          this time frame.


IT IS SO ORDERED, this 1st day of May, 2019.



                          __________________________________
                          THE HONORABLE ELEANOR ROSS
                          UNITED STATES DISTRICT COURT JUDGE




                                      2
